DETAILED ACTION
Claims 1-5 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 is rejected since it is not clear what is meant by the language “able to be” recited in line 3.
Claim 1 is rejected since it is not clear what is meant by the language “driving plan generating part,” “output control part,” and “lower limit value setting part” recited in lines 6, 8, and 10, respectively.  The specification indicates at ¶ [0033] that these “parts” are programs stored in memory.  However, it is not clear if this memory is a semiconductor memory, a hard disk memory or an optical memory.  Thus, the broadest reasonable interpretation of “memory”, in light of the specification, could be interpreted by one of ordinary skill in the art to encompass transitory forms of signal transmission. 
Specifically, Claim 1 is rejected since it is not clear what is meant by the term “if” recited in each of lines 12 and 18.
Claim 2, line 2, is rejected since it is not clear what is meant by the term “if”.
Claim 5 is rejected since it is not clear what is meant by the language “able to be” recited in line 3.
Claim 5 is rejected since it is not clear what is meant by the term “if” recited in each of lines 10 and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (Japanese Pat. No. JP2014213638) in view of Ryuta et al. (Japanese Pat. Publ. No. JP2010-280379A, hereinafter “Ryuta”).
Specifically, regarding Claim 1, Yuki discloses a control device of a hybrid vehicle for controlling a hybrid vehicle comprising an internal combustion engine, a motor (¶ [0015]), and a battery supplying electric power to the motor and able to be charged by output of the internal combustion engine (¶ [0015]), the control device of a hybrid vehicle comprising: a driving plan generating part configured to set in advance a driving mode when the hybrid vehicle is being driven (Abstract; “travel planning ECU 1”), an output control part configured to control outputs of the internal combustion engine and the motor based on the driving mode (Abstract; “travel control unit”), and a lower limit value setting part configured to set a lower limit value of a state of charge of the battery (¶¶ [0041]-[0043], [0071]), wherein [if] the hybrid vehicle is being driven from a departure point through at least one via point to a final destination, the driving plan generating part is configured to divide a plurality of routes each having a via point as at least one of a starting point and an end point into  pluralities of sections, and set driving modes of all sections of at least one mute to an EV mode in which the internal combustion engine is stopped and drive use power is output by only the motor (¶¶ [0006]-[0010], [0026], [0042]), [if] an actual state of charge of the battery becomes lower than the lower limit value, the output control part is configured to change the driving mode set by the driving plan generating part so that the actual state of charge is maintained or becomes higher (¶ [0026]), and the lower limit value setting part is configured to lower the lower limit value at an EV route where the driving modes of all of the sections are set to the EV mode, compared with a non-EV route other than the EV route (¶¶ [0006]-[0010], [0026], [0041]-[0043]).
Yuki does not disclose the claimed internal combustion engine in which a catalyst is provided in an exhaust passage.  However, Ryuta discloses an claimed internal combustion engine in which a catalyst is provided in an exhaust passage (¶¶ [0008], [0026], [0101]-[0107]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ryuta with the device of Yuki to provide a control device for a hybrid vehicle capable of preventing the deterioration of fuel consumption by increasing the travel distance in EV travel (¶ [0010]).
Regarding Claim 2, Yuki discloses that the lower limit value setting part is configured to lower the lower limit value at the EV route only if the actual state of charge does not reach a reference value when the driving mode is maintained at the EV mode at the EV route, and the reference value is lower than the lower limit value at the non-EV route (¶¶ [0026], [0041]-[0043]).
Regarding Claim 3, Yuki discloses that the lower limit value setting part is configured to lower the lower limit value only at the EV route closest to the final destination (¶¶ [0043], [0071]).
Regarding Claim 4, Yuki discloses that the lower limit value setting part is configured to lower the lower limit value only at the EV mute closest to the final destination (¶¶ [0043], [0071]).
Claim 5 is directed to a device but includes the same scope of limitations as those of Claim 1 and is rejected for the same reasons as those shown above with respect to Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833